                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THRIVEST SPECIALTY FUNDING,                   :
LLC                                           :
           Plaintiff,                         :         CIVIL ACTION
                                              :         No. 18-4764
           v.                                 :
TOBY L. WRIGHT,                               :
           Defendant.                         :


                                         ORDER

      AND NOW, this 12TH day of March, 2020, upon further consideration of the entire case,

it is ORDERED as follows:

      1. The Court’s January 2, 2020 Order confirming the final arbitration award (ECF No.

         75) superseded the Court’s August 12, 2019 Order confirming the interim arbitration

         award (ECF No. 35).

      2. The Court’s October 21, 2019 Contempt Order (ECF No. 68) is VACATED.




                                                        _S/ ANITA B. BRODY, J.
                                                        ANITA B. BRODY, J.


COPIES VIA ECF 03/12/2020
